DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 08/18/2022 has been entered and made of record.

Response to Arguments/Amendments
Claim Rejections - 35 USC §112
Summary of Arguments:
Regarding claims 1, 11 and 17 Applicant argues that the pixels that detect brightness changes are a subset of the plurality of pixels previously established. Similarly, the phrase "those pixels having brightness changes ... refers back to the established plurality of pixels and further limits the pixels "to only those" that have brightness changes. Applicant, therefore, respectfully submits that Claims 1, 11, and 17 are not indefinite due to antecedent errors and further requests that the 35 U.S.C. §112 rejections be withdrawn.

Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1, 11 and 17, Examiner contends Applicants remarks indicates even further ambiguity in the claim due to lack of antecedent basis. The claim does not contain any language that would indicate “the pixels that detect brightness changes” would be a subset of “the plurality of pixels” or “the pixels that detect brightness changes” would be any of “the plurality of pixels” at all. The applicant further states that “those pixels having brightness changes” further limits “the pixels”, without indicating which pixels is being further limited (i.e. 1) “the plurality of pixels” or 2) “the pixels that detect brightness changes”). This raises the question whether “the pixels that detect brightness changes” and “those pixels having brightness changes” are the same. The Examiner cannot speculate on the meets and bounds of the invention. The applicant is encouraged to amend the claims to better reflect the scope of the invention.
Accordingly, Examiner maintains the rejections.

Claim Rejections - 35 USC §102 & 103
Summary of Arguments:
Regarding claims 1, 11 and 17 Applicant argues Figures 2 and 3 of Amos, only depict a "light profile" and a "process for detecting bursts of events", respectively. Amos, Para. [0032]- [0033]. Neither of these figures nor any of the text of Amos explicitly or inherently teach "reconstruct[ing] a waveform for each of the one or more frequencies extracted from [an] optical signal". 
Applicant further argues that Amos is not in the same field of endeavor and that Amos is not Reasonably Pertinent to the Problem of the Current Application. Amos describes itself as relating "to machine vision, especially to a method and a system of processing a signal from an event-based sensor." Amos, ¶0002. By contrast, the current application is directed to "optical communications and more particularly to using event camera image sensors such as dynamic vision sensors for optical communications".

Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1, 11 and 17, Examiner contends the claim does not recite any element that would patentably distinguish “reconstructing a waveform” from “process for detecting/extracting bursts of events” in Amos; in this part of the claims the waveform is mapped to the burst of event which is clearly depicted as a waveform below the “light profile” waveform in fig. 2. The claimed “optical signal” is not patentably distinguishable from “light profile” Amos. Figs. 2-3 clearly depicts how the burst of events is extracted by detecting the rising and falling edges of the light profile (i.e. based on the frequency of the light profile). 
In response to applicant’s argument that Amos is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The recited preambles of the independent claims are “A system for transmitting optical communication in GPS-denied environments”, “A method for receiving optical communication in GPS-denied environments” and “A system for processing optical signal in GPS-denied environments” in claim 1, 11 and 17 respectively; contrary to the Applicant’s remarks the claims preamble alone does not specify an “optical communications and more particularly to using event camera image sensors such as dynamic vision sensors for optical communications”. Even if the preambles were to recite “optical communications and more particularly to using event camera image sensors such as dynamic vision sensors for optical communications” it would interpreted as an “intended use”/ “non-functional descriptive material” since the few elements in the body of the claims clearly limit the invention to only “optical communications and more particularly to using event camera image sensors such as dynamic vision sensors for optical communications”. 
More importantly, the invention as claimed is not patentably distinguishable from the teachings of Amos which includes a method that makes it possible to use an event-based sensor as a receiver for Visible Light Communication (VLC) or LiFi (see, e.g., the IEEE 802.15.7 standard).  Amos ¶0079. Amos teaches subject matter that is well within the same field of endeavor of the current invention. 
Accordingly, Examiner maintains the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 recite the limitation "the pixels that detect brightness changes" in lines 8 and 9 respectively. There is insufficient antecedent basis for this limitation in the claims.

Claims 1, 11 and 17 recite the limitation "those pixels having brightness changes in a field of view" in lines 8, 7 and 8 respectively. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 14, 16, 17 and 19 are rejected under AIA  35 U.S.C. 102(a) (2) as being anticipated by Amos Sironi et al. [US 20210044744 A1].
Regarding claim 11, Amos teaches:
11. A receiver for receiving optical communication in GPS-denied environments (i.e. The present disclosure relates to machine vision, especially to a method and a system of processing a signal from an event-based sensor- ¶0002), comprising: 
an optical lens (i.e. through optics for acquisition 15 comprising one or several lenses- ¶0036); an imaging sensor (i.e. an event-based asynchronous vision sensor 10- ¶0036) configured to receive an encoded optical signal comprising one or more frequencies transmitted by at least one light source (i.e. such as an ID, encoded in basic characteristics of the light modulation, such as frequency and/or duty cycle. In addition, the light source may also contain more sophisticated modulation of light with encoded information, so as to transmit a larger amount of information. Hence, the method disclosed herein makes it possible to use an event-based sensor 10 as a receiver for Visible Light Communication (VLC) or LiFi (see, e.g., the IEEE 802.15.7 standard)- ¶0079), the imaging sensor comprising a plurality of pixels configured to provide asynchronous detection among the plurality of pixels for only those pixels having brightness changes in a field of view(i.e. the sequences of events received asynchronously from the various pixels, in order to extract therefrom information included in the scene- ¶0037... For each sensing element, the sensor 10 generates an event-based signal sequence depending on the variations of light received by the sensing element from the scene that appears in the field of vision of the sensor- ¶0038), and memory(i.e. a buffer can be provided- ¶0071... Hardware devices that are specially configured to store and perform program instructions, such as read-only memory (ROM), random access memory (RAM), flash memory, and the like- ¶0085); 
a memory configured to store the optical signal (i.e. a buffer can be provided- ¶0071... Hardware devices that are specially configured to store and perform program instructions, such as read-only memory (ROM), random access memory (RAM), flash memory, and the like- ¶0085); and 
a processor configured to process the pixels that detect brightness changes and to extract the one or more frequencies from the optical signal(i.e. detecting a frequency pattern in a light profile sensed by at least one sensing element by analyzing the said signal- ¶0011... detecting a frequency pattern based on timing of the successive bursts- ¶0015), to reconstruct a waveform (i.e. extracting burst of events- figs. 2-3) for each of the one or more frequencies extracted from the optical signal(i.e. a light profile- figs. 2-3), and to decode the optical signal(i.e. The information is then demodulated and extracted from these frequency patterns- ¶0080... Due to the independent and autonomous operation of the pixels that respond to the light transitions, information can independently be acquired from multiple light sources in the scene and decoded separately- ¶0082).

Regarding claim 13, Amos teaches all the limitations of claim 11 and Amos further teaches:
wherein the processor is configured to use the optical signal to perform tracking of the light source (i.e. The relative movement and the distance from the event-based sensor of, a vehicle detected with this method can be estimated by tracking over time the pixel distance between the two regions representing two sources of blinking lights- ¶0089).

Regarding claim 14, Amos teaches all the limitations of claim 11 and further teaches:
wherein the use of the imaging sensor comprises a dynamic vision sensor or a neuromorphic sensor which decreases an overall data rate and allows for larger pixel arrays, thereby decreasing accuracy requirements of pointing hardware. (i.e. the sensor 10 can be a dynamic vision sensor (DVS) of the type described in “A 128×128 120 dB 15μs Latency Asynchronous Temporal Contrast Vision Sensor”, P. Lichtsteiner, et al., IEEE Journal of Solid-State Circuits, Vol. 43, No. 2, February 2008, pp. 566-576, or in patent application US 2008/0135731 A1- ¶041).

Regarding claim 16, Amos teaches all the limitations of claim 11 and Amos further teaches:
wherein the optical signal is transmitted at a wavelength in the range of 1.55 pm to 1.7 pm for use in covert communication (i.e. the light can also be infrared or near-infrared light- ¶0083).

Regarding claim 17, method claim 17 corresponds to apparatus claim 12, and therefore is also rejected for the same rationale as listed above. 
Regarding claim 19, method claim 19 corresponds to apparatus claim 13, and therefore is also rejected for the same rationale as listed above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7 and 10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Amos Sironi et al. [US 20210044744 A1].
Regarding claim 1, Amos teaches:
1. A system for transmitting optical communication in GPS-denied environments (i.e. The present disclosure relates to machine vision, especially to a method and a system of processing a signal from an event-based sensor- ¶0002), comprising: 
at least one transmitter comprising a light source (i.e. a light source can be provided to transmit some information- ¶0079) to transmit an encoded optical signal comprising one or more frequencies (i.e. such as an ID, encoded in basic characteristics of the light modulation, such as frequency and/or duty cycle. In addition, the light source may also contain more sophisticated modulation of light with encoded information, so as to transmit a larger amount of information. Hence, the method disclosed herein makes it possible to use an event-based sensor 10 as a receiver for Visible Light Communication (VLC) or LiFi (see, e.g., the IEEE 802.15.7 standard)- ¶0079); 
a receiver (i.e. FIG. 1 is a block diagram of a device according to an embodiment- ¶0031) comprising an optical lens (i.e. through optics for acquisition 15 comprising one or several lenses- ¶0036), an imaging sensor (i.e. an event-based asynchronous vision sensor 10- ¶0036) comprising a plurality of pixels configured to receive the optical signal and provide asynchronous detection among the plurality of pixels for only those pixels having brightness changes (i.e. the variations of light received- ¶0038) in a field of view (i.e. the sequences of events received asynchronously from the various pixels, in order to extract therefrom information included in the scene- ¶0037... For each sensing element, the sensor 10 generates an event-based signal sequence depending on the variations of light received by the sensing element from the scene that appears in the field of vision of the sensor- ¶0038), and memory(i.e. a buffer can be provided- ¶0071... Hardware devices that are specially configured to store and perform program instructions, such as read-only memory (ROM), random access memory (RAM), flash memory, and the like- ¶0085); and 
a processor coupled to the receiver and configured to process the pixels (i.e. at least one processor coupled with the array of sensing elements and configured to perform a method as mentioned above- ¶0028...A processor 12 processes the information originating from the sensor 10- ¶0037) that detect brightness changes and to extract the one or more frequencies from the optical signal (i.e. detecting a frequency pattern in a light profile sensed by at least one sensing element by analyzing the said signal- ¶0011... detecting a frequency pattern based on timing of the successive bursts- ¶0015), to reconstruct a waveform for each of the one or more frequencies extracted from the optical signal (i.e. a light profile- fig. 32), and to decode the optical signal (i.e. The information is then demodulated and extracted from these frequency patterns- ¶0080... Due to the independent and autonomous operation of the pixels that respond to the light transitions, information can independently be acquired from multiple light sources in the scene and decoded separately- ¶0082).
However, Amos does not teach explicitly:
	driven by a driver circuit under control of a micro-controller.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to use general purpose electronic hardware (such as drivers and controller/processor) to modulate/control a light source.

Regarding claim 3, Amos teaches all the limitations of claim 1 and Amos further teaches:
wherein the optical signal is transmitted at a wavelength in the range of 1.55 pm to 1.7 pm for use in covert communication (i.e. the light can also be infrared or near-infrared light- ¶0083).

Regarding claim 4, Amos teaches all the limitations of claim 1 and Amos further teaches:
wherein the processor is configured to use the optical signal to perform tracking of the light source (i.e. The relative movement and the distance from the event-based sensor of, a vehicle detected with this method can be estimated by tracking over time the pixel distance between the two regions representing two sources of blinking lights- ¶0089).

Regarding claim 6, Amos teaches all the limitations of claim 1 and Amos further teaches:
wherein the light source is a light emitting diode (LED)(i.e. This may be useful, for example, for recognizing LED braking lights and traffic lights in automotive applications- ¶0075).

Regarding claim 7, Amos teaches all the limitations of claim 1 and further teaches:
wherein the use of a dynamic vision sensor or a neuromorphic sensor decreases an overall data rate for the system and allows for larger pixel arrays, thereby decreasing accuracy requirements of pointing hardware (i.e. the sensor 10 can be a dynamic vision sensor (DVS) of the type described in “A 128×128 120 dB 15μs Latency Asynchronous Temporal Contrast Vision Sensor”, P. Lichtsteiner, et al., IEEE Journal of Solid-State Circuits, Vol. 43, No. 2, February 2008, pp. 566-576, or in patent application US 2008/0135731 A1- ¶0041).

Regarding claim 10, Amos teaches all the limitations of claim 1 and Amos further teaches:
wherein the optical signal is transmitted at a wavelength that is not visible to a human eye (i.e. the light can also be infrared or near-infrared light- ¶0083) or night-vision assisted goggles for use in covert communication.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Amos Sironi et al. [US 20210044744 A1] and in view of Richmond Hicks et al. [US 20180295337 A1].
Regarding claims 2, Amos teaches all the limitations of claim 1.
However, Amos does not teach explicitly:
wherein the driver circuit is configured to encode the optical signal by pulse position modulation or pulse width modulation
In the same field of endeavor, Richmond teaches:
wherein the driver circuit is configured to encode (i.e. to generate PWM signal- ¶0145) the optical signal by pulse position modulation or pulse width modulation (i.e. For example, the BLC 1140 may include a pulse width modulation (PWM) driver (not shown) to generate a PWM signal that activates at least a portion of the light emitting elements of the backlight 1160. The duty cycle and frequency of the PWM signal may cause the light generated by the light emitting elements to dim- ¶0145).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Amos with the teachings of Richmond as the cycle period of may be fast enough that the blinking of the light emitting elements is not noticeable to the human eye (Richmond- ¶0145).

Claims 12 and 18, is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Amos Sironi et al. [US 20210044744 A1] and in view of Umberto Spagnolini et al. [US 20200328917 A1].
Regarding claims 12, Amos teaches all the limitations of claim 1.
However, Amos does not teach explicitly:
wherein the imaging sensor is configured to decode the optical signal using pulse position modulation or pulse width modulation.
In the same field of endeavor, Umberto teaches:
wherein the imaging sensor is configured to decode (i.e. demodulator 19 demodulates- ¶0059) the optical signal using pulse position modulation or pulse width modulation (i.e. The modulator apparatus 3 produces the PWM signal y(t) which is converted into the PWM optical signal OS, by the electrical-to-optical converter 4. The PWM optical signal OS propagates along the optical fiber OF and reaches the optical-to-electrical converter 7 which converts it into the received PWM electric signal y.sub.R(t). The second pulse width demodulator 19 demodulates the PWM electric signal y.sub.R(t) providing the second demodulated signal {circumflex over (x)}.sub.k. The decimator 20 eliminates from the second demodulated signal {circumflex over (x)}.sub.k the oversampling and produces the decimated signal samples {circumflex over (x)}.sub.l. The quantizer 21 generates from the decimated signal samples 2 the digital signal DS.sub.x.- ¶0059).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Amos with the teachings of Umberto to obtain an energy efficiency beyond 90% in signal amplification(Umberto- ¶0072).

Regarding claim 18, method claim 18 corresponds to apparatus claim 12, and therefore is also rejected for the same reasons of obviousness as listed above. 

Claims 5 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Amos Sironi et al. [US 20210044744 A1] and in view of Michael Sapienza et al. [US 20190356849 A1].
Regarding claims 5 Amos teaches all the limitations of claim 1.
However, Amos does not teach explicitly:
wherein the processor is further configured to overlay data received from a complementary metal-oxide-semiconductor (CMOS) array of the receiver with dynamic vision sensor (DVS) data received from the imaging sensor. 
In the same field of endeavor, Michael teaches: 
wherein the processor is further configured to overlay (i.e. spatial alignment 655 includes determining a scale factor to apply to provide a common scale for CMOS feature tracks 640 and DVS feature tracks 635, thereby aligning the CMOS and DVS components of hybrid feature tracks 650 in the image space of visual-inertial SLAM pipeline 660- ¶0105) data received from a complementary metal-oxide-semiconductor (CMOS) array of the receiver with dynamic vision sensor (DVS) data received from the imaging sensor (i.e. the output of DVS sensor 1020 is combined with an intermittently-generated output of CMOS image sensor 1010 to generate hybrid feature tracks (for example, hybrid feature tracks 650 in FIG. 6) to be provided to a visual-inertial SLAM pipeline (for example, visual-inertial SLAM pipeline 660 in FIG. 6)- ¶0129).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Amos with the teachings of Michael to significantly improve the power efficiency of low-power mobile platforms, by reducing the power consumption by implementing CMOS-assisted inside-out DVS tracking on a mobile platform (Michael- ¶0118).

Regarding claims 20 Amos teaches all the limitations of claim 17.
However, Amos does not teach explicitly:
further comprising: overlaying event data from a complementary metal-oxide-semiconductor (CMOS) circuit onto the one or more waveforms. 
In the same field of endeavor, Michael teaches: 
further comprising: overlaying (i.e. spatial alignment 655 includes determining a scale factor to apply to provide a common scale for CMOS feature tracks 640 and DVS feature tracks 635, thereby aligning the CMOS and DVS components of hybrid feature tracks 650 in the image space of visual-inertial SLAM pipeline 660- ¶0105) event data from a complementary metal-oxide-semiconductor (CMOS) circuit onto the one or more waveforms (i.e. the output of DVS sensor 1020 is combined with an intermittently-generated output of CMOS image sensor 1010 to generate hybrid feature tracks (for example, hybrid feature tracks 650 in FIG. 6) to be provided to a visual-inertial SLAM pipeline (for example, visual-inertial SLAM pipeline 660 in FIG. 6)- ¶0129).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Amos with the teachings of Michael to significantly improve the power efficiency of low-power mobile platforms, by reducing the power consumption by implementing CMOS-assisted inside-out DVS tracking on a mobile platform (Michael- ¶0118).

Claims 8, 9 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Amos Sironi et al. [US 20210044744 A1] and in view of Bridge Robert F. et al. [US 20130002858 A1].
Regarding claim 8, Amos teaches all the limitations of claim 7.
However, Amos does not teach explicitly:
wherein the dynamic vision sensor comprises a read out integrated circuit (ROIC) combined with a photosensitive material.
In a related field of endeavor, Bridge teaches:
wherein the dynamic vision sensor (i.e. the light sensing device 640 may be (or include) a motion sensor 640M, e.g., as illustrated in FIG. 8- ¶0191) comprises a read out integrated circuit (ROIC) combined (i.e. the light sensing device 130 includes a focal plane array coupled to a readout integrated circuit- ¶0091) with a photosensitive material (i.e. the light sensing device 130 is a thermo-electrically cooled InGaAs detector. (InGaAs stands for "Indium Gallium Arsenide")- ¶0094).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Amos with the teachings of Bridge to reducing detector noise, increasing sensitivity, and/or decreasing detector cooling requirements (Bridge- ¶0093).

Regarding claim 9, Amos teaches all the limitations of claim 8.
However, Amos does not teach explicitly:
wherein the photosensitive material is Indium Gallium Arsenide (InGaAs).
In a related field of endeavor, Bridge teaches:
wherein the photosensitive material is Indium Gallium Arsenide (InGaAs) (i.e. the light sensing device 130 is a thermo-electrically cooled InGaAs detector. (InGaAs stands for "Indium Gallium Arsenide")- ¶0094).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Amos with the teachings of Bridge to reducing detector noise, increasing sensitivity, and/or decreasing detector cooling requirements (Bridge- ¶0093).

Regarding claim 15, Amos teaches all the limitations of claim 14.
However, Amos does not teach explicitly:
wherein the dynamic vision sensor comprises a read out integrated circuit (ROIC) combined with a photosensitive material.
In a related field of endeavor, Bridge teaches:
wherein the dynamic vision sensor (i.e. the light sensing device 640 may be (or include) a motion sensor 640M, e.g., as illustrated in FIG. 8- ¶0191) comprises a read out integrated circuit (ROIC) combined (i.e. the light sensing device 130 includes a focal plane array coupled to a readout integrated circuit- ¶0091) with a photosensitive material (i.e. the light sensing device 130 is a thermo-electrically cooled InGaAs detector. (InGaAs stands for "Indium Gallium Arsenide")- ¶0094).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Amos with the teachings of Bridge to reducing detector noise, increasing sensitivity, and/or decreasing detector cooling requirements (Bridge- ¶0093).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488